Citation Nr: 1206161	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right hip disability, claimed as due to service-connected residuals of fracture right tibia and fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.  In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew this request in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a right hip disability due to his service-connected residuals of fracture, right tibia and fibula, with mild osteo arthritic changes, currently rated 20 percent disabling.  Service connection is also in effect for lumbar spondylosis with degenerative joint disease (rated 20 percent disabling), and degenerative arthritis, bilateral knees, all due to his service-connected residuals of fracture, right tibia and fibula.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In March 2009, the Veteran filed a claim stating that his "leg injuries" had never healed properly and his lower right leg had worsened.  This claim was construed as a claim for an increased rating for residuals of fracture, right tibia and fibula.  In April 2009, the Veteran submitted a statement indicating that he had experienced a "broken hip as a result of one of my legs giving out and causing me to fall."  He did not identify the hip but the RO construed this submission as a claim of service connection for "fractured right hip."  

The Veteran submitted two pages of records from Dixie County EMS which reflect that on August 23, 2006, the Veteran suffered a fall while climbing steps.  His right leg collapsed causing him to strike his left hip on the corner of the steps.  

In September 2009, the Veteran underwent a VA examination to assess the etiology of his claimed right hip disability.  The Veteran, however, denied a right hip fracture and stated he had a recent left hip fracture which is not service-related.  The Veteran stated that the claim was a mistake and that he was claiming an increased rating for residuals of fracture, right tibia and fibula.  Thus, the VA examination report did not address the right hip, but only addressed the severity of his right tibia and fibula.

Despite the assertions reflected in the September 2009 VA examination report, in his November 2009 notice of disagreement the Veteran expressed disagreement with the denial of service connection for "right hip fracture."  He stated that his hip injury was the direct result of his residuals of fracture, right tibia and fibula.  He stated that he was transported to the VA Medical Center (VAMC) in Gainesville, Florida in October 2006 after sustaining a right hip fracture in a fall resulting from failure of his right leg to support his weight.  

In a November 2010 statement from the Veteran, he asserted that he fell 4 to 5 years ago due to his right leg condition which caused him to break his hip - he did not identify which hip he was referring to.  He requested that VA obtain emergency room records dated in November 2010 pertaining to his fall.  

In his August 2010 substantive appeal, the Veteran stated that the August 2006 medical report (presumably from Dixie County EMS) states that the cause of his accident was that his right leg gave out causing him to fall.  The Veteran stated that the broken tibia and fibula never healed correctly, causing his right hip to go bad.  The Veteran stated that VA thought because he fell and injured his left hip that the right hip was fine, but his right hip has given him problems for years.  

As a result of the August 23, 2006 incident, it is not clear whether the Veteran was transported to a medical facility for treatment.  The RO/AMC should contact the Veteran and request that he identify the name, address, and dates of treatment pertaining to any medical provider who rendered treatment as a result of the August 23, 2006 incident.  38 C.F.R. § 3.159(c)(1).  The Veteran should also be requested to identify the name, address, and dates of treatment pertaining to the medical provider who rendered emergency room treatment in November 2010.  Id.

The Veteran also asserts that he sought VA medical treatment in October 2006 after sustaining a right hip fracture.  There are various VA outpatient treatment records on file dated in 2006 and 2007, and while a June 2007 treatment record references a left hip fracture, such records do not reflect any treatment for either hip due to a fall.  To ensure that the entirety of the VA outpatient treatment records are on file, the RO/AMC should request treatment records dated from August 23, 2006, to June 28, 2007.  Updated VA outpatient treatment records should also be obtained from February 10, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the Veteran's lay assertions that he has experienced symptomatology and injury to the right hip which he believes is as a result of his service-connected residuals of fracture, right tibia and fibula, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right hip disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all medical providers, addresses, and dates of treatment pertaining to the August 23, 2006 incident in which he fell; and request that he identify any and all medical providers, addresses, and dates of treatment pertaining to emergency room treatment in November 2010.  

Upon obtaining an appropriate release from the Veteran, treatment records should be requested from any identified medical provider.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Request VA outpatient treatment records from the Gainesville VAMC for the period August 23, 2006, to June 28, 2007.  Obtain updated VA outpatient treatment records from the period February 10, 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  AFTER completion of the above, schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed right hip disability.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Does the Veteran have a diagnosis of right hip disability? 

b)  Is any disability of the right hip at least as likely as not (a 50 percent or higher degree of probability) proximately due to residuals of residuals of fracture, right tibia and fibula ?

c)  Has any disability of the right hip at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to residuals of fracture, right tibia and fibula?

Consideration should be given to the clinical records as summarized in this document, including the reference to left hip injury in August 2006.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for right hip disability pursuant to § 3.310.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



